Appeal by the defendant from a judgment of the County Court, Nassau County (Brown, J.), rendered November 9, 2001, convicting him of assault in the second degree (two counts), resisting arrest, reckless driving, operating a motor vehicle while under the influence of alcohol, aggravated unlicensed operation of a motor vehicle in the third degree, and driving at an unsafe and imprudent speed, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence.
The defendant’s remaining contentions are without merit. Prudenti, P.J., Smith, Friedmann and H. Miller, JJ., concur.